Sam Bird, Judge, dissenting. I respectfully disagree with the majority because I do not believe that the State has complied with its obligation to provide discovery as required by the Rules of Criminal Procedure. I also believe that the trial court erred when it denied appellant’s motion for a continuance so that he would have an opportunity to examine the State’s recently acquired exhibits. I would, therefore, reverse and remand this case for a new trial. Arkansas Rule of Criminal Procedure 17.1 provides, in pertinent part, as follows: (a) ... [T]he prosecuting attorney shall disclose to defense counsel, upon timely request, the following material and information which is or may come within the possession, control, or knowledge of the prosecuting attorney: (v) any books, papers, documents, photographs or tangible objects which the prosecuting attorney intends to use in any hearing or at trial. . . . The record of this case reflects that, in preparation for trial, appellant’s attorney filed a written request for discovery pursuant to Rule 17.1 in which she specifically requested all information or material that is or may come within the possession, control, or knowledge of the prosecutor including copies of Pearle Vision time cards and/or time records in the name of Brian G. Findley, showing the dates and times he worked, and copies of all Pearle Vision audit records which would show the dates and times that Brian G. Findley’s password was used to void transactions in the store. Appellant’s discovery request also included a provision, pursuant to Rule 19.2, that the discovery request “be treated as continuing in nature as it relates to all information received by the State up until the day of trial.” The record does not reflect that the State filed a response to appellant’s discovery motion, although it is apparent from the record that the State did afford defense counsel access to its file, including the opportunity to make and retain copies of any evidence contained therein. The trial, which was originally set for November 26, 1997, was first continued until December 23, 1997, and was continued again and eventually begun on February 24, 1998. During the trial, the State offered into evidence State’s Exhibits numbers Two through Eight, consisting of various documents generated by appellant’s former employer, Pearle Vision, that the prosecutor sought to use to establish a connection between the missing money and a password that had been provided to appellant to gain access to Pearle Vision’s computer. There was no dispute but that these documents met the criteria of those described in defense counsel’s discovery request. When defense counsel objected to the introduction of the exhibits because of the prosecutor’s failure to provide them prior to trial, the prosecutor initially responded that the exhibits had been in the State’s file since before the previous trial date, but later modified his statement to say that the documents had been in the State’s file “since the last meeting I had with Mr. and Mrs. Rogers several weeks ago. I do not remember when this case was initially set for trial, but I would say that this information has been in my file for at least a month, although I cannot guarantee the exact amount of time.” (Emphasis added.) Defense counsel responded that she was aware of the State’s open-file policy and that she had availed herself of it by making copies of the material in the State’s file on several occasions, but that the materials contained in Exhibits Two through Eight had not been in the State’s file. The prosecuting attorney then offered a third time frame within which the disputed exhibits might have been placed in the State’s file, stating that it was the State’s position “that these documents have been in its file for at least a month, probably two months.” The prosecutor went on to say that because of the State’s open-file policy, there was no reason for the court to grant a continuance. The majority generously characterizes the prosecutor’s statements about when the disputed exhibits were placed in the State’s file as “not entirely without ambiguity” and suggests that the trial court “could fairly find that the exhibits sought to be introduced had been in the prosecutor’s file for at least sixty days prior to trial.” I disagree. In my view, it is more accurate to say that the prosecutor’s equivocal statements make it clear that he had no idea when the exhibits were put in the file, and that it was the State’s position that its open-file policy cast the burden on appellant to discover whatever was put in the file, whenever it was put there, and that when the exhibits were put in the file was immaterial so long as they were put there before the trial. It is equally clear from the statements of the trial judge that he agreed with the State’s position that by maintaining an open-file policy, the State had met its obligation to provide discovery. I do not interpret Rule 17.1 to mean that the State can fulfill its discovery obligations in a criminal case by filing no response whatsoever to a defendant’s motion for discovery, and thereafter relying on a so-called “open-file policy” as fully satisfying all requests for discovery. It is true, as the majority points out, that Rule 17.2(b) (i) provides that the prosecuting attorney may perform his discovery obligation in any manner mutually agreeable to himself and defense counsel or by notifying defense counsel that material and information, described in general terms, may be inspected, obtained, tested, copied, recorded, or photographed during specified reasonable times. However, there was no assertion by the prosecutor in this case that he had made an agreement with defense counsel as to how the State’s discovery obligation would be performed, or that the prosecutor had notified defense counsel of specified reasonable times that the State’s file could be inspected. Even if it could be said that the State’s long-standing practice of maintaining an open file could be deemed to be an implied agreement that its files were open for inspection at all reasonable times, it should also be implied that the materials expressly sought to be discovered by the defendant will be in the State’s file when defense counsel chooses to inspect it. As defense counsel argued, if the State is permitted to rely on an open-file policy as satisfying its discovery obligations, a defendant should not be required to inspect the State’s file on a daily basis to see if anything new has been added. This is particularly true where, as here, the defendant’s discovery motion reminded the State that Ark. R. Crim. P. 19.2 imposes upon it a duty of continuing discovery, even after its initial compliance with the rules. Rule 19.2 expressly requires parties to promptly notify opposing counsel of the existence of “additional material or information comprehended by a previous request to disclose.” There is nothing in Rule 19.2 to indicate that this continuing duty to provide discovery can be fulfilled by the State’s rebanee on an unwritten, but apparently long-standing, policy of maintaining an open file. To the contrary, Rule 19.2 expressly requires that a party becoming aware of additional material or information “shall promptly notify opposing counsel.” The majority says that it does not view the statements of defense counsel and the prosecuting attorney (quoted at length in the majority opinion) as being in conflict because defense counsel only informed the court that she last inspected the file after she returned from maternity leave, but failed to say when that was. I suggest that knowledge of the specific date upon which defense counsel returned from maternity leave is unnecessary to fairly and logically discern from the record that defense counsel’s last examination of the State’s file occurred less than thirty days before trial. Specifically, when the prosecuting attorney stated to the court that “the State’s position is that these documents have been in its file for at least a month, probably two months,” defense counsel responded, I disagree with the prosecutor. I specifically remember coming back from my maternity leave and meeting with my client. At that time, I sent an investigator up to copy the State’s file and he brought back what he described to me as being all the transactions that the State had in its file. The only logical meaning that can be attributed to defense counsel’s disagreement with the prosecutor’s statement is that she returned from maternity leave within the month preceding trial, copied the State’s file, and the disputed exhibits were not there. Although the State’s so-called “open-file policy” has never been expressly invalidated, it has been, as the majority points out, the subject of judicial criticism, Robinson v. State, 317 Ark. 512, 879 S.W.2d 419 (1994), Bussard v. State, 295 Ark. 72, 747 S.W.2d 71 (1988), and Earl v. State, 272 Ark. 5, 612 S.W.2d 98 (1981), and its improper use has resulted in the reversal of at least one case, Dever v. State, 14 Ark. App. 107, 685 S.W.2d 518 (1985). In Bussard,1 supra, the supreme court stated: [W]e have not given carte blanche approval of an open file policy as an acceptable substitute for disclosure. Merely because the prosecutor declares that the files in the case are open, it cannot be taken to mean that he has fulfilled his discovery obligations. 295 Ark. at 80, 747 S.W.2d at 75 (citing Earl v. State, supra). In Robinson,2 supra, where the prosecutor had in its file that had been examined by defense counsel three unattested crime-lab reports, but sought at trial to substitute attested facsimile copies of those same reports for introduction into evidence, the supreme court stated: Obviously, the State violated the rules of discovery. If a prosecutor’s office intends to fulfill its discovery obligations by relying upon an open-file policy, it must make every practicable effort to ensure that the information and records contained in the file are complete and that the documents employed at trial are identical to the material available to the defense in the open file. 317 Ark. at 517, 879 S.W.2d at 421-22. The majority states that “seventeen years have passed since Earl v. State was decided and, the supreme court, although it has had a number of times to do so, has not prohibited the use of an open-file policy as a means of compliance with State’s discovery obligations.” I find this statement astonishing in view of the clear caveat set forth in Bussard and Robinson, supra, (not to mention this court’s Dever, supra) to the effect that the State’s reliance on an open-file policy does not fulfill its discovery obligations. I simply do not know how the supreme court could have made it any more clear. I see no distinction between the State’s discovery violations criticized in Bussard, Robinson, and Dever, and the violation that has occurred in the case at bar. Furthermore, appellant has clearly demonstrated that he was prejudiced by the State’s noncompliance with the discovery rules by establishing that the six disputed exhibits related to alleged thefts of money totaling an amount that would have made a difference between whether appellant could be found guilty of a Class B felony with an exposure to ten years imprisonment, or the less serious offense of a Class A misdemeanor with an exposure to only one year imprisonment. In my opinion, this case should be reversed and remanded for a new trial. I am authorized to report that Judge Roaf joins in this dissent.   Bussard was reversed on other grounds, making it unnecessary for the court to consider whether the State’s discovery violation also warranted reversal.    Robinson was affirmed in spite of the discovery violation because appellant’s counsel was held to have waived the violation and conceded that no prejudice had resulted to appellant as a result of the State’s failure to comply with its discovery obligations.